Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-18-00124-CR

                                    Cesar ZUNIGA,
                                       Appellant

                                           v.

                                  The STATE of Texas,
                                        Appellee

                From the County Court at Law No. 13, Bexar County, Texas
                                 Trial Court No. 548303
                     Honorable Crystal D. Chandler, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED September 5, 2018.


                                            _____________________________
                                            Marialyn Barnard, Justice